Name: Commission Regulation (EEC) No 390/80 of 18 February 1980 amending Regulation (EEC) No 2518/70 as regards the list of representative wholesale markets or ports for fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 45/ 10 Official Journal of the European Communities 20 . 2 . 80 COMMISSION REGULATION (EEC) No 390/80 of 18 February 1980 amending Regulation (EEC) No 2518/70 as regards the list of representative wholesale markets or ports for fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ('), as last amended by Regulation (EEC) No 2903/78 (2 ), and in particular Article 10 (3) thereof, Whereas the wholesale markets or ports in Member States to be considered as representative for a specific product should be those where a significant propor ­ tion thereof is marketed ; Whereas the list of representative wholesale markets or ports was laid down in Commission Regulation (EEC) No 2518 /70 of 10 December 1970 on price recording and fixing the list of representative whole ­ sale markets or ports for fishery products (3 ), as last amended by Regulation (EEC) No 2959/77 (4 ) ; Whereas developments on the Community market make it necessary to add to the list of representative markets or ports certain ports where significant quanti ­ ties of certain species are landed and afford the possi ­ bility of eliminating from this list certain ports where landings of certain species cannot be considered as being significant ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products , HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2518/70 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 20, 28 . 1 . 1976, p. 1 . ( J ) OJ No L 347 , 12 . 12 . 1978 , p. 1 . ( 3 ) OJ No L 271 , 15 . 12 . 1970, p . 15 . (&lt;) OJ No L 348 , 30 . 12 . 1977, p. 44 . 20 . 2 . 80 Official Journal of the European Communities No L 45/ 11 ANNEX Representative wholesale markets and ports for fishery products I. Products listed in Annex I (A) to Regulation (EEC) No 100/76 1 . Herrings the combined markets of the combined markets of the combined markets of the combined markets of the combined markets of Boulogne-sur-Mer Bremerhaven/Cuxhaven Dunmore East/Cobh Hirtshals/Skagen Killybegs Lerwick Mallaig/Oban/Ullapool/Stornoway Scheveningen/IJmuiden 2. Sardines the combined markets of the combined markets of Ancona/Cesenatico Chioggia/Porto Garibaldi La Turballe Marseille Port-Vendres Saint-GuÃ ©nolÃ © Salerno Sete Trapani Viareggio 3 . Redfish the combined markets of Boulogne-sur-Mer Bremerhaven/Cuxhaven Ostende 4 . Cod the combined markets of the combined markets of the combined markets of the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer Bremerhaven/Cuxhaven Esbjerg/ThyborÃ ¸n Grimsby/Hull IJmuiden Ostende 5 . Saithe the combined markets of the combined markets of the combined markets of Aberdeen Boulogne-sur-Mer Bremerhaven/Cuxhaven Grimsby/Hull Hirtshals/Skagen IJmuiden Lorient 6 . Haddock the combined markets of the combined markets of the combined markets of the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer Bremerhaven/Cuxhaven Grimsby/Hull Hanstholm/ThyborÃ ¸n IJmuiden Killybegs Lorient Ostende 7 . Whiting the combined markets of Aberdeen/Peterhead Boulogne-sur-Mer IJmuiden Lorient 8 . Mackerel the combined markets of Boulogne-sur-Mer Concarneau Douarnenez Falmouth Hirtshals/Skagen IJmuiden Killybegs No L 45/ 12 Official Journal of the European Communities 20 . 2 . 80 9 . Anchovies the combined markets of the combined markets of the combined markets of Mallaig/Ullapool Newlyn Plymouth Ancona/Cesenatico Chioggia/Porto Garibaldi Port Vendres Pozzuoli St. Jean-de-Luz Salerno Trapani Viareggio 10 . Plaice the combined markets of Esbjerg/ThyborÃ ¸n Lowestoft Hamburg IJmuiden Zeebrugge 11 . Hake Bremerhaven Cuxhaven Hamburg La Rochelle Lorient II . Products listed in Annex I (C) to Regulation (EEC) No 100/76 Shrimps of the genus Crangon spp the combined markets of Cuxhaven/Dorum/Spieka/Wremen Den Oever Husum Zeebrugge III . Products listed in Annex II to Regulation (EEC) No 100/76 1 . Sardines the combined markets of the combined markets of Concarneau/Douarnenez Bayonne/St. Jean-de-Lez 2 . Sea-beam of the species Dentex dentex and Pagellus Anzio Bari San Benedetto del Tronto 3 . Squid (Loligo spp) Anzio Bari San Benedetto del Tronto 4 . Squid (Ommastrephes sagittatus , Todarodes sagittatus , Illex spp) Anzio Bari San Benedetto del Tronto 5 . Cuttlefish of the species Sepia officinalis , Rossia macrosoma, Sepiola rondeleti Anzio Bari San Benedetto del Tronto 6 . Octopus Anzio Bari San Benedetto del Tronto II . Products listed in Annex III (A) of Regulation (EEC) No 100/76 All species of tunny Audierne Cagliari Carmaret Concarneau Douarnenez St. Jean-de-Luz Trapani